department of the treasury internal_revenue_service te_ge eo examinations commerce street m c dal dallas tx tax_exempt_and_government_entities_division number release date date mar person to contact identification_number telephone number in reply refer to uil last date for filing a petition with the tax_court certified mail return receipt requested dear this is a final adverse determination_letter that your exempt status under sec_501 of the intemal revenue code irc is revoked recognition of your exemption under sec_501 is revoked effective july our adverse determination was made for the following teason s you have not demonstrated that you operated exclusively for an exempt_purpose as described in sec_501 section regulation treasury an organization is not operated exclusively for exempt purposes unless it serves a public rather than a private interest we hereby determined that you operated for the benefit of private interests of a private individual by regularly providing substantial sums to a trustee without appropriate justification c -i d 1x ii provides that contributions to your organization are not deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending june and for ail years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code as you were a private_foundation as of the effective date of the revocation you are a taxable private_foundation until you terminate your private_foundation_status under sec_507 of the internal_revenue_code in addition to your income_tax retutn you must also continue file form_990-pf by the day of the fifth month after the end of your annual to accounting_period if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer tights we can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours umaamea neak- enclosure publication maria hooke director exempt_organizations examinations a0 department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations date date taxpayer_identification_number form tax_year s ended person to contact id number employee id contact telephone number contact fax number manager’s name 1d number employee id manager's contact number response due_date certified mail - return receipt requested dear we've proposed adjustments to the amount of tax you owe for the tax_year or years listed above the enclosed report of examination explains the proposed adjustments as well as any required correction if you agree you should sign and date the enclosed form 870-e waiver_of_restrictions_on_assessment_and_collection of deficiency and acceptance of overassessment and return it to the contact person at the address listed above within calendar days from the date of this letter provide proof that you’ve made any required corrections enclose payment of the tax interest and penalties if you owe additional tax it’s to your advantage to pay the full amount please make your check or money order payable to the united_states treasury the enclosed publication the examination process provides additional payment information if you can’t pay the full amount please call the contact person at the telephone number shown in the heading of this letter to discuss different methods of paying such as in installments if you don't enclose payment we'll bill you for any unpaid amounts publication the rs collection process is enclosed letter rev catalog number 34805n if you don’t agree you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page six of the enclosed publication it also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter if you believe your disputed issue hasn't been addressed in published precedent or has been treated inconsistently by the irs you may request technical_advice if you'd like to know more about this process please contact the individual identified on the first page of this letter if you disagree with the technical_advice decision you may appeal that decision to the appeals_office as explained above if we don’t hear from you within calendar days from the date of this letter we'll issue a statutory_notice_of_deficiency based on the adjustments shown in the report of examination you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time fixed by law to file a petition in a united_states court they can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely tiere for maria hooke director eo examinations letter rev catalog number 34805n enclosures report of examination - form_4621 form 886-a explanation of items form_4883 exempt_organizations excise_tax audit changes form 870-e waiver_of_restrictions_on_assessment_and_collection of deficiency publication publication letter rev catalog number 34805n senet number department of the treasury - internal_revenue_service explanations of items tax identification_number last digits year period ended form 886-a date name of taxpayer 20xx 20xx 20xx issue sec_1 do funds from the violation of the exemption requirements under sec_501 of the internal_revenue_code code inure to and serve the private interests of trustee in does the fail to meet the operational_test under sec_501 of the code ifthe the exemption under sec_501 of the code be revoked fails to meet the operational_test and pays funds over to private interests should facts trust formed with a declaration of trust signed on june 19xx the trust received a determination_letter on march 19xx granting exemption from federal tax under sec_501 of the code as an organization described in sec_501 of the code and further classified as a private_foundation trust was formed to accept and hold property and distribute the income and or principal to or for_the_use_of charitable organizations and or for charitable purposes within the meaning of sec_501 of the code trust also allows the income and or principal be distributed to states territories or possessions of the united but only states any political_subdivision of any of the foregoing or to the united_states or the for charitable purposes trust also states no part of the net_earnings shall inure or be payable to or for the benefit of any private_shareholder_or_individual the declaration of trust states the trust shall continue forever unless the trustees terminate it and distribute all of the principal and income which action may be taken by the trustees in their discretion at any time on such termination the trust fund as then constituted shall be distributed to or for_the_use_of such charitable organizations in such amounts and for such charitable purposes as the trustees shall then select and determine within article fifth of the declaration of trust the number of trustees shall be at all times not less than two whenever for any reason the number is reduced to one one or more additional trustees shall be appointed by the trustee or trustees by written instruments signed and acknowledged the trustee or trustees whether original or successor shall have full authority to act even though one or more vacancies may exist article fifth continues in stating the trustees are authorized to pay to themselves amounts for reasonable expenses_incurred and reasonable_compensation for services rendered in the administration of the trust no event however shall any trustee who has contributed to the trust ever receive any compensation thereafter in catalog number 20810w page www irs gov form 886-a rev schedule number department of the treasury - internal_revenue_service or exhibit explanations of items tax identification_number last digits year period ended form 886-a date name of taxpayer 20xx 20xx 20xx for the tax_year ending june 20xx the trust’s form_990-pf return of private_foundation part viii the trust filed form 1099-misc miscellaneous listed two trustees income for respectively the trust calculates the trustee fees as a percentage of the asset base each year which is typical in the industry for calendar years 20xx and 20xx reporting trustee fees of dollar_figure and dollar_figure and the trust’s form_990-pf for the tax_year ending june 20xx showed the following asset balances at the beginning of the year and at the end of the year cash savings equipment other notes and loans receivable totals beg of yr dollar_figure _90 dollar_figure end of yr dollar_figure _9 dollar_figure the trust had no liabilities at the beginning or end of the tax_year part x-a of the trust’s form_990-pf described its activities as issuing college scholarships to qualified candidates during the examination of the trust’s form_990-pf for the tax_year ended june 20xx the examiner confirmed this activity the trust pays full tuition to one or two recipients each year part vii-b line of the trust’s form_990-pf marked the box indicating that the trust had borrowed money from lent money to or otherwise extended credit to a disqualified_person further the return was marked that this act failed to qualify as an exception to the act of self-dealing as defined in the regulations the trust also filed a form_4720 return of certain excise_taxes under chapter sec_41 and sec_42 of the internal_revenue_code at the same time it filed the form_990-pf for the tax_year ended june 20xx this form described the act of self-dealing as loans from foundation to trustee with the date of the act stated as various the form calculated the act of self-dealing for both the disqualified_person and the foundation_manager the amount_involved for the self-dealing transaction correlated with the total amount of the note receivable shown on the trust’s return form_990-pf dollar_figure the form_4720 included a statement that described the corrective action taken the foundation trustee borrowed dollar_figure from the trust this amount was not repaid as of the end of the reporting_period an additional handwritten note printed in all capital letters stated trustee has full intent and detailed plans for prompt repayment of all amount borrowed plus interest during the examination of the trust’s form_990-pf for the tax_year ended june 20xx the examiner reviewed the accounting_records and identified the following list of transactions under the category note receivable from trustee chart deleted catalog number 20810w page www irs gov form 886-a rev schedule number department of the treasury - internal_revenue_service or exhibit explanations of items tax identification_number last digits year period ended eorm 886-a date name of taxpayer 20xx 20xx 20xx to this total the accountant made the following adjustment in order to arrive at the dollar_figure note receivable amount used as the amount_involved for the act of self-dealing shown on the form total amount from note receivable from trustee category less adjustment for mis-categorized rental exp dtd 20xx less trustee fees compensation per filed form 1099-misc total self-dealing transaction amount_involved dollar_figure dollar_figure during the examination of the trust’s accounting books_and_records the examiner expanded the review to include the subsequent tax_year ending june 20xx the trust has not filed a form_990-pf for this tax_year the accounting_records for this tax_year also included the category note receivable from trustee the transactions in this category for the tax_year ended june 20xx are as follows chart deleted in correspondence dated july 20xx the trustee explained an additional dollar_figure should be added to the note receivable from trustee total this amount is for attorney’s fees incurred on december 20xx originally charged as a_trust expense the trustee explained the discussions with the attorney were personal and regarding any legal consequence to her as a result of borrowing money from the trust since the discussions were on a personal level rather than about the trust she concluded the amount should be expensed to the note receivable from trustee category the expanded review of the books_and_records included the calendar years of the disqualified_person therefore the review of the transactions continued to december 20xx on this date the trust had an ending balance of dollar_figure the transactions for the note receivable category listed in the accounting_records for the period july 20xxto december 20xx are as follows chart deleted with the adjustments for the mis-categorized rent expense in august 20xx and the additional expense for the personal attorney’s fee in december 20xx the total adjusted amount withdrawn and categorized as notes receivable from trustee for the tax periods ending june 20xx june 20xx and december 20xx is as follows chart deleted catalog number 20810w page www irs gov form 886-a rev form 886-a date name of taxpayer tax identification_number last digits year period ended explanations of items department of the treasury - internal_revenue_service sete number from this total_amounts paid as trustee fees compensation shown on the form 1099-misc for calendar years 20xx and 20xx are deducted no trustee fees were paid and no form 1099-misc was filed in calendar_year 20xx thus the adjusted total amount for the note receivable from trustee is below 20xx 20xx 20xx chart deleted during the examination of the trust’s form_990-pf for the tax_year ended june 20xx and the related filing of the form_4720 the examiner determined the self-dealing transaction reported on the filed form_4720 incorrectly used the tax_year of the trust rather than the tax_year of the disqualified_person and the foundation_manager the correct_tax year for the reporting of an individual’s self-dealing transactions is the calendar_year therefore the taxpayer and foundation_manager agreed to file an amended form_4720 to report the acts of self-dealing during the calendar_year ending december 20xx the amendment not only corrected the tax_year from the june 20xx ending date to the december 20xx ending date but also correspondingly reduced the amount_involved for both of the self-dealing acts reported on the original form_4720 to reflect the withdrawals that occurred only in the 20xx calendar_year the new amount_involved for the act of self-dealing was calculated for the amended_return as follows chart deleted is currently the sole trustee for the trust the second trustee shown on the form_990-pf for the tax_year ended june 20xx resigned his position sometime after the end of the tax_year to date the remaining sole trustee has not appointed a second trustee position as the sole trustee unlimited and exclusive access to the trust assets including all banking savings and investment accounts records all trust transactions in the accounting software has recorded in the category she named note receivable from trustee in the accounting each amount she withdrew for personal purposes she also recorded additional_amounts in this category for expenses_incurred where she did not have sufficient documentation such as a receipt to substantiate a_trust expense for exempt purposes within the meaning of sec_501 of the code the following chart shows the category of distributions and expenses of the trust for the tax years ending june 20xx and june 20xx chart deleted catalog number 20810w page www irs gov form 886-a rev department of the treasury - internal_revenue_service senet number explanations of items tax identification_number last digits year period ended form 886-a date name of taxpayer 20xx 20xx 20xx law sec_501 of the code provides in part exemption from federal_income_tax to organizations that are organized and operated exclusively for religious charitable scientific literary or educational_purposes as long as no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual federal tax regulations regulations sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 of the code the organization must be both organized and operated exclusively for one or more of the purposes specified in that section if an organization fails to meet either the organizational or operational_test it is not exempt regulations sec_1_501_c_3_-1 states an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more exempt purposes specified in sec_501 of the code the regulations further clarifies that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes regulations sec_1_501_c_3_-1 further specifies that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals regulations sec_1_501_c_3_-1 provides that in order to meet the operational_test an organization must serve a public purpose rather than private interests thus the organization must establish that it is not operated for the benefit of private interests such as designated individuals the creator or his family or the persons who directly or indirectly control the organization regulations sec_1_501_a_-1 defines private_shareholder_or_individual within this sec_501 as persons having a personal and or private interest in the activities of the organization revrul_66_103 1966_1_cb_134 holds that an organization whose primary activity is to provide awards and grants including scholarship and fellowship grants to needy individuals who would otherwise not be able to pursue their studies for lack of funds qualifies for exemption under sec_501 of the code the organization is primarily engaged in a charitable activity of providing relief of the poor revrul_69_257 1969_1_cb_151 holds that an organization providing scholarships selected from a broad class of applicants on the basis of scholastic standing qualifies for exemption under sec_501 of the code the organization is primarily engaged in the charitable activity of advancing education in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes catalog number 20810w page www irs gov form 886-a rev department of the treasury - internal_revenue_service senet number explanations of items tax identification_number last digits year period ended form 886-a date name of taxpayer 20xx 20xx 20xx government’s position dollar_figure and dollar_figure in the tax periods ending june 20xx and june 20xx the trust paid respectively these payments do not include the trustee’s fees paid and reported on the forms 1099-misc pincite percent and percent of the for the calendar years 20xx and 20xx these distributions to total trust expenses in each respective tax_year represent a substantial part of the total distributions paid out of the trust each year in comparison the trust distributed dollar_figure and dollar_figure in scholarships in the tax periods ending june 20xx and june 20xx respectively the scholarship distributions represent the exempt use of the trust funds yet the percentage of the total distributions for this exempt use of funds is only percent and percent for each tax_year and only percent as a total over the two tax years as foundation_manager and trustee had control_over the trust accounts and books and approved all payments and withdrawals to herself from july 20xx until november 20xx she directly withdrew funds wrote checks to herself or paid unsubstantiated expenses from the trust account in separate transactions she listed all of these transactions under the receivable from trustee account she titled note while the term note receivable may imply that the withdrawals are loans written_agreement note or loan receivable payable document with the trust for any of the individual withdrawals or for a total of the withdrawals or a stated repayment period therefore lending of money or loan with the trust and the trust have not negotiated any interest rate regular withdrawals from the trust are not a bona_fide has not signed any the trust has not established that the payments to educational scientific or literary purposes the payments to institution or as scholarship payments for educational_purposes which is the exempt_purpose of the trust were made for any religious charitable were not paid to an educational the withdrawn amounts are also not compensation because received a trustee fee for the trust management services she provided the trustee fees were reported on the form 1099-misc filed in the calendar years 20xx and 20xx adjustments were made to the note receivable from trustee accounting category to reduce the totals in this category for the amounts considered paid to as trustee and foundation_manager for the trustee fees thus the withdrawals and payments to private interests this violates the prohibition against the inurement of organizational funds to private individuals also compared to the amount of scholarships paid for educational_purposes the payments to are more than an insubstantial part of the trust’s distributions as a result the trust does not satisfy the operational_test under sec_501 of the code are not an exempt use of funds they were paid to serve her catalog number 20810w page www irs gov form 886-a rev form 886-a date name of taxpayer tax identification_number last digits year period ended explanations of items department of the treasury - internal_revenue_service senet number with trust funds inuring to the private benefit of an individual and the failure to meet the operational_test under sec_501 of the code the trust’s exemption should be revoked 20xx 20xx 20xx taxpayer’s position as noted on the filed form_4720 and throughout the examination pay back the full amount withdrawn from the trust plus interest however to date she has not repaid any amounts to the trust a book and creating an enterprise she asserts the proceeds from the sale of the book and the subsequent operation of the enterprise will have sufficient revenues so that she can eventually repay the trust stated in correspondence received may 20xx that she has been writing has stated that she intends to conclusion the trust fails the operational_test because a substantial part of its activities privately benefited and inured to an individual additionally since the trust has only dollar_figure remaining in the bank account it cannot pay out any more scholarship distributions the trust is no longer conducting any exempt_activities as a result the exemption for the trust should be revoked the effective date of the revocation is the first day of the tax_year in which the trust failed to meet the operational_test the distributions to 20xx which is the first month of the tax_year ending june 20xx therefore the effective date of the revocation is july 20xx began in july catalog number 20810w page www irs gov form 886-a rev
